 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
                                                      )    Case No. 1:20-cv-01664-EPG
     AMELIA PONCE,                                    )
11
                                                      )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
12
                                                      )
            vs.                                       )
13                                                    )
14   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
15                                                    )
                                                      )
                    Defendant.                        )
16                                                    )
17                                                    )
                                                      )
18                                                    )

19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Plaintiff shall have an 7-day extension of time,
22   from June 21, 2021 to June 28, 2021, for Plaintiff to serve on defendant with Plaintiff’s
23   Confidential Letter Brief. All other dates in the Court’s Scheduling Order shall be extended
24   accordingly.
25          This is Plaintiff’s first request for an extension of time. Good cause exists for this late
26   request. Plaintiff’s original due date was June 18, 2021. (ECF Nos. 12, 13) On June 18, 2021,
27   the President signed into law Juneteenth Day of Observance, making the day a federal holiday.
28   It was Counsel’s understanding that the new deadline for this matter resulting from the newly


                                                  1
 1   created federal holiday was June 21, 2021. However, Counsel failed to move the deadline to
 2   June 21, 2021, and instead left the deadline for June 18, 2021. As Counsel’s office closed early
 3   in celebration of Juneteenth Day, Counsel failed to properly calendar the new deadline. This
 4   oversight was within Counsel’s control and sincerely apologizes to Defendant and to the Court
 5   for any inconvenience. It is not Counsel’s intention to cause any unnecessary delays.
 6          Defendant does not oppose the requested extension.
 7
                                          Respectfully submitted,
 8
 9   Dated: June 28, 2021 PENA & BROMBERG, ATTORNEYS AT LAW

10
                                       By: /s/ Jonathan Omar Pena
11
                                          JONATHAN OMAR PENA
12                                        Attorneys for Plaintiff

13
14
     Dated: June 29, 2021          PHILLIP A. TALBERT
15                                       Acting United States Attorney
                                         DEBORAH LEE STACHEL
16                                       Regional Chief Counsel, Region IX
17                                       Social Security Administration

18
                                       By: */s/ Marcelo N. Illarmo
19                                        Marcelo N. Illarmo
20                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
21                                        (*As authorized by email on June 29, 2021)
22
23
24
25
26
27
28



                                                 2
 1                                            ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 14), IT IS HEREBY ORDERED that
 3   the deadline for Plaintiff to serve Defendant with Plaintiff’s Letter Brief is extended nunc pro
 4   tunc to June 28, 2021. All other deadlines in the Court’s scheduling order are extended
 5   accordingly.
 6
     IT IS SO ORDERED.
 7
 8
        Dated:      June 30, 2021                              /s/
 9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
